Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Objection to the Specification
The specification is objected to because no description of the reproduction has been provided.  The title of the design, in and of itself, is not a description of the drawing provided.  An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of the reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II. 
Non-Final Rejection
35 U.S.C. § 171
The following is a quotation of 35 U.S.C. § 171:
Whoever invents any new, original, and ornamental design for an article of manufacture may obtain a patent therefor, subject to the conditions and requirements of this title. 
The provisions of this title relating to patents for inventions shall apply to patents for designs, except as otherwise provided.
In view of the above standard, the claim is rejected under 35 U.S.C. § 171 because the design is not shown applied to an article of manufacture.  The title is: ORNAMENTATION, of which is a surface application and/or decal. Such an entity as a standalone subject matter is not patentable under design claims.
The disclosure does not show the design applied to an article of manufacture in any meaningful way.
A disembodied design or mere picture is not the subject of patent, and it follows that the specification must not so indicate. 
...
The invention is not the article and is not the design Per Se, but is the design Applied.  When the applicant has shown the design applied to one article, he has fulfilled the requirement of reducing the invention to practice, and he may state other articles to which the design is to be applied, if, and only if, the mode and effect of such application have been rendered obvious by the example given.1
...
It should be "clear without further explanation or illustration just how the article will look with the design applied to it." Id.
...
"... the design must be shown not to be the mere invention of a picture, irrespective of its manner of use, but that the applicant should be required to show by an appropriate drawing the manner of its application.2
...
As is so clearly set out in some of the decisions quoted, it is the application of the design to an article of manufacture that Congress wishes to promote, and an applicant has not reduced his invention to practice and has been of little help to the art if he does not teach the manner of applying his design." Id. 
...
The fact that the disclosed designs may be surface ornamentation capable of being applied to a variety of articles does not eliminate the requirement of showing an applied design. In re Schnell, id. Showing the design applied to an article is a threshold requirement for design protection under 35 U.S.C. Section 171.3
If the disclosure as a whole does not suggest or describe the claimed subject matter as a surface ornamentation embodied in or applied to an article manufacture, the claim is fatally defective under 35 U.S.C. § 171. Consequently, it may not be possible to make corrections or amendments to the disclosure without introducing new matter.
35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. § 112(a) and (b) or pre-AIA  35 U.S.C. § 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. § 112, the applicant) regards as the invention.
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the ornamental design as it would appear embodied in an ornamentation.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
It is unclear how an “ornamentation” constitutes as an actual article. In fact, it is not feasible for the ornamental design to be applied to and/or embodied in and “ornamentation”. How an ornamental design may be embodied in itself is not possible. Notwithstanding the lack of statutory subject matter, the disclosure does not clearly show an article and the ornamental aspects in which protection is sought.

    PNG
    media_image1.png
    510
    730
    media_image1.png
    Greyscale

The disclosure consists of a single drawing. This drawing includes the following ambiguities:
Heavy solid black mass that do not clearly explain the details masked.
Diagonal parallel line hatching that forms of a partial human avatar silhouette. The incongruence and noncontiguous showings of the various silhouettes do not have a clear relationship to one another. A design for an article must be fully and entirely enclosed. These silhouettes are opened and appear as separate decals or stickers.
The grid and borders are also noncontiguous showings and are not entirely enclosed or complete. As with the silhouettes, a design for an article must be understood as a complete form or configuration. The entirety of the drawing does not appear to be a complete subject matter but rather a collection of incongruent parts or pieces.
It is unclear how the ornamentation is actually to laid out on an article.
It is unclear if the images shown in the single drawing are to be viewed upon independently as individual pieces or taken collectively as a singular piece.
Overall, the disclosure is insufficient and fails to clearly illustrate what the design is.
Relevant Areas of Art
As the disclosure is insufficient and fails to clearly identify the article of manufacture and appears to be disembodied design, a proper search cannot be conducted. There are no patentable areas of art for merely “ornamentation”.
Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is rejected under 35 USC § 171 and separately under 112(a) and (b).
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Application of William Schnell., 8 USPQ 19, 24 (CCPA 1931) citing Ex parte Cady, 1916 C.D. 62, 232 O.G. 621 (Comm’r Pat. 1916)
        2 In re Schnell supra, at 26
        3 Ex parte Strijland, (BdPatApp&Int) 26 USPQ2d 1259, 1262.